May 4, 2016 VIA EDGAR Amanda Ravitz Assistant Director, Office of Electronics and Machinery Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Visualant, Incorporated Pre-Effective Amendment No. 1 to the Registration Statement on Form S-1 Filed on May 4, 2016 File No.333-210506 Dear Ms. Ravitz: Visualant, Incorporated (the “Registrant”) hereby requests acceleration of the effective date of the above referenced registration statement, as amended, to 3:00 p.m. EST on May 6, 2016, or as soon as practicable thereafter. The Registrant acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Ronald P. Erickson Ronald P. Erickson Chief Executive Officer
